FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                     July 1, 2015
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 15-5035
                                            (D.C. Nos. 4:12-CV-00607-CVE-TLW
 v.
                                                 and 4:07-CR-00195-CVE-4)
                                                         (N.D. Okla.)
 STEVEN FISHMAN,

          Defendant-Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      A federal jury convicted Steven Fishman of two conspiracy charges based

on his role in a long-running scheme to unload worthless bonds on unwitting

investors. After this court affirmed the conviction and sentence, see United States

v. Fishman, 645 F.3d 1175 (10th Cir. 2011), Mr. Fishman filed a habeas petition

under 28 U.S.C. § 2255 seeking relief on a number of grounds. The district court

rejected each of Mr. Fishman’s arguments in a detailed 48-page order and then

proceeded to reject his request for a certificate of appealability in a separate

order. It’s this request Mr. Fishman now asks us to revisit. But we may grant a


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
COA only if “jurists of reason would find it debatable whether the district court

was correct.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see 28 U.S.C.

§ 2253(c). And so much we cannot say in this case. All the arguments Mr.

Fishman seeks to present to this court are premised on the notion that the

government lacked Article III standing to pursue the case against him. But, as the

district court noted when denying Mr. Fishman’s initial COA request, even

viewing his lengthy § 2255 petition with liberality this argument was not among

the many fairly presented there. And a district court cannot be debatably wrong

on issues that are not fairly presented to or decided by it. See, e.g., Sanders v.

Miller, 555 F. App’x 750, 751 (10th Cir. 2014) (declining to indulge a COA

request premised on an argument “never raised . . . before the district court”); see

also United States v. Scruggs, 691 F.3d 660, 667 (5th Cir. 2012) (finding “no

reason why a § 2255 movant hoping to raise a jurisdictional challenge to his

conviction on collateral review should be excused from including the claim in his

§ 2255 motion”).

      Mr. Fishman’s request for a COA and his motion for leave to proceed in

forma pauperis are denied. This appeal is dismissed. Mr. Fishman is reminded of

his obligation to pay the filing fee in full.

                                                ENTERED FOR THE COURT

                                                Neil M. Gorsuch
                                                Circuit Judge


                                          -2-